Eberhaedt, Judge.
The question in this compensation case is whether the employee’s employer was an independent contractor or, by reason of controls exercised over him by the general contractor, an employee. Pattillo Construction Company, the general contractor, building an apartment complex, contracted with Hanes to install a commercial septic tank for the fixed sum of $4,700, to include all materials and labor. Jackson, one of Hanes’ employees, suffered fatal injuries while working on the job. After hearing, the board found that there had been only an oral contract between Pattillo and Hanes until after Jackson was injured and after the job was completed, when a formal contract was signed; that during progress of the work Pattillo had directed Hanes as to what portions were to be first accomplished, required him to rent and put additional equipment and men on the job in order to speed it up; that materials were purchased by and in the name of Pattillo and charged to its account, though paid by Hanes’ checks drawn on his account which were delivered to creditors by Pattillo, and concluded that this exercise of control was sufficient to make Hanes an employee of Pattillo so that Jackson was, in fact, an employee of Pattillo.
Though there is similarity in the facts of this case and those of Bibb Manufacturing Co. v. Martin, 53 Ga. App. 137 (185 SE 137), more control appears to have been exercised here, particularly in the requiring of the rental of additional equipment and the hiring of more men.
On appeal to the superior court the award was affirmed. We conclude that the award was supported by competent evidence.

Judgment affirmed.

Long, Weinberg & Ansley, Charles L. Drew, for appellants.
Greene, Buckley, DeRieux, Moore & Jones, Burt DeRieux, James A. Eichelberger, for appellee.